Case 1:18-cr-00640-RA Document 341 Filed 01/12/21 Page 1 of 1




                                         Application granted. The trial scheduled for
                                         March 15, 2021 is adjourned sine die. A status
                                         conference is scheduled for March 19, 2021 at
                                         11:00 a.m. Time is excluded until March 19,
                                         2021, under the Speedy Trial Act, pursuant to
                                         18 U.S.C. Section 3161(h)(7)(A).

                                         SO ORDERED.

                                         ____________________
                                         Ronnie Abrams, U.S.D.J.
                                         January 12, 2021
